 



Exhibit 10.3

ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN

STOCK UNIT AGREEMENT

     Orbital Sciences Corporation, a Delaware corporation (the “Company”),
hereby grants stock units relating to shares of its common stock, $.01 par value
(the “Stock”), to the individual named below as the Grantee. The terms and
conditions of the grant are set forth in this Agreement and in the Orbital
Sciences Corporation 1997 Stock Option and Incentive Plan (the “Plan”).

Grant Date: _____________, 20__

Name of Grantee: ____________________________________

Number of Stock Units Covered by Grant: ____________

Vesting Schedule:            Vesting Date            Vesting Percentage

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

     
Grantee:
   

 

--------------------------------------------------------------------------------

  (Signature)
 
   
Company:
   

 

--------------------------------------------------------------------------------

  (Signature)
 
   
Title:
   

 

--------------------------------------------------------------------------------

 

Attachment

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN

STOCK UNIT AGREEMENT

The capitalized terms used below shall have the meanings assigned to them in the
Plan, unless otherwise defined in this Agreement.

     
Stock Unit Transferability




Vesting
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.

Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided, that, you are an employee or director of the Company on
the relevant vesting dates. If your employment or directorship (“Service”) is
terminated other than by reason of death or Total Disability, you will forfeit
any Stock Units in which you have not yet become vested. If you die or incur a
Total Disability prior to any of the relevant vesting dates, then your interest
in the Stock Units will become 100% vested upon the date of such event.
 
   
Delivery of Stock Pursuant to Units
  A certificate for the shares of Stock represented by your Stock Unit Agreement
shall be delivered to you, or to your eligible beneficiary or your estate on the
___anniversary of the Grant Date; provided, that, if your Service is terminated
other than by reason of death, Total Disability or Cause prior to the ___
anniversary of the Grant Date, you will instead be delivered a certificate for
the vested portion of the shares of Stock represented by your Stock Unit
Agreement. If the Board determines that you engaged in conduct that would
constitute Cause, then you shall forfeit of all of your Stock Units.
 
   

  Notwithstanding the preceding paragraph:



  •   If you are a “key employee” within the meaning of Section 409A of the Code
and shares would otherwise be delivered to you on account of your separation
from Service, then such shares shall not be delivered to you until six months
after your separation from Service; and     •   If the shares relating to the
vested Stock Units would otherwise be delivered during a period in which you are
(i) subject to a lock-up agreement restricting your ability to sell shares of
Stock in the open market or (ii) restricted from selling shares of Stock in the
open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), delivery of
the shares related to the vested Stock Units will be delayed until no earlier
than the first date on which you are no longer prohibited from selling shares of
Stock due to a lock-up agreement or insider trading plan restriction.  
Withholding Taxes
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this

 



--------------------------------------------------------------------------------



 



     

  grant. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require that you arrange such payments to
the Company, (ii) withhold such amounts from other payments due to you from the
Company or any affiliate, or (iii) cause an immediate forfeiture of shares of
Stock subject to the Stock Units granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due.  
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any affiliates) in any capacity.  
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock.  
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.  
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Legal Department to request paper copies of
these documents.  
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded. The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 